Order, Supreme Court, New York County (Edward H. Lehner, J.), entered November 6, 2003, which granted defendant’s motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint, unanimously affirmed, without costs.
The malpractice claim that defendant attorney’s conduct was the “but for” cause of plaintiff’s losses was speculative (see Alter & Alter v Cannella, 284 AD2d 138, 139 [2001]), it reflected nonactionable strategic choices (see Iocovello v Weingrad & Weingrad, 4 AD3d 208 [2004]), and, as to the claimed failure to plead defamation, was entirely conclusory (see Gonzalez v Lombardino, 301 AD2d 437 [2003]). Concur—Nardelli, J.P., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.